Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 12/15/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Erik Huestis (Reg No. 66389) on 3/24/2022.
	
	Amendments to claims 1, 3-5, 8, 10-12, 15, and 17-18 are as follows:

	Claim 1
A method comprising: 
receiving an input topographic map at a spiking neuromorphic hardware system; 
receiving a saliency map associating a saliency value with each of a plurality of regions of the input topographic map; 
generating a plurality of representations of the saliency map, each representation having a different resolution; 
determining the order of the saliency value based on the plurality of representations;
the saliency value; 
suppressing the first of the plurality of regions after a first saccade; 
the saliency value based on the saliency map, wherein the predetermined number corresponds to a number of saccades; and 
sequentially suppressing each of the predetermined number of the plurality of regions after its routing,
wherein determining the order of the saliency value comprises: 
applying a Gaussian pyramid to the plurality of representations to determine a focus, the Gaussian pyramid having a fan-in; and
backprojecting the focus over the plurality of representations.

	Claim 3
(Canceled)

	Claim 4
	(Canceled)
	
	Claim 5
The method of claim [4]1, wherein the backprojecting comprises applying a fan- out corresponding to the fan-in.


Claim 8
 A system comprising: 
a spiking neurosynaptic hardware system comprising a plurality of axons and neurons, the spiking neurosynaptic hardware system performing a method comprising  
receiving an input topographic map; 
receiving a saliency map associating a saliency value with each of a plurality of regions of the input topographic map;
generating a plurality of representations of the saliency map, each representation having a different resolution; 
determining the order of the saliency value based on the plurality of representations;
the saliency value; 
suppressing the first of the plurality of regions after a first saccade; 
ing a predetermined number of the plurality of regions in order of the saliency value based on the saliency map, wherein the predetermined number corresponds to a number of saccades; and 
sequentially suppressing each of the predetermined number of the plurality of regions after its routing,
wherein determining the order of the saliency value comprises: 
applying a Gaussian pyramid to the plurality of representations to determine a focus, the Gaussian pyramid having a fan-in; and
backprojecting the focus over the plurality of representations.

Claim 10
(Canceled)

	Claim 11
	(Canceled)
	
	Claim 12
The system of claim [11]8, wherein the backprojecting comprises applying a fan- out corresponding to the fan-in.

Claim 15
A computer program product for dynamic multiscale routing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a spiking neurosynaptic hardware system to cause the spiking neurosynaptic hardware system to perform a method comprising:
receiving an input topographic map; 
receiving a saliency map associating a saliency value with each of a plurality of regions of the input topographic map;
generating a plurality of representations of the saliency map, each representation having a different resolution; 
determining the order of the saliency value based on the plurality of representations;
the saliency value; 
suppressing the first of the plurality of regions after a first saccade; 
the saliency value based on the saliency map, wherein the predetermined number corresponds to a number of saccades; and 
,
wherein determining the order of the saliency value comprises: 
applying a Gaussian pyramid to the plurality of representations to determine a focus, the Gaussian pyramid having a fan-in; and
backprojecting the focus over the plurality of representations.

	Claim 17
(Canceled)

	Claim 18
	(Canceled)

Conclusion
Claims 1-2, 5-9, 12-16, and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127